Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 11 August 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          I.
          
            Dear & Hond Sir
            Nantes Augt 11. 1783.
          
          The Bearer Mr Grand Cannon is a youn Gentleman from Connecticut who passes through
            paris in his Way to London. He will have
            the Honour to pay his Respects to you, and I beg leave to introduce him to your kind
            Notice as a discreet, intelligent worthy young man, and deserving the Esteem of all his
            Friend; I have this knowledge of him from his Residence for some Time past with me, and
            have therefore a particular Pleasure in reccommending him.—
          I am as ever most dutifully and Affectionately Yours.
          
            Jona Williams J
            His Excellency Doctor Franklin.
          
         
          Notation: Jonath: Williams Nantes Augst.
            11. 1783
         
          II.
          
            Dear & hond Sir.
            Nantes Augt. 11. 1783.
          
          I believe you have already Seen Mr Russell of Boston the Bearer of this who will pay
            his Respects to you in his Way to London. He has for some time Past been in my ’Counting
            House with a View of commercial Improvement, and from my own Observation I have the
            pleasure to assure you I think him a very discreet Sensible well informed & good
            Young Man, I beg leave to reccommend him as such to your kind Notice & am as ever most dutifully
            & affectionately Yours.
          
            Jona Williams J
            His Excellency Doctor Franklin.
          
         
          Notation: Jonath. Williams Nantes August
            11th. 1783.
        